Citation Nr: 1736176	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for low back disability, to include degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right arm.

3.  Entitlement to an increased rating in excess of 20 percent disabling for patellofemoral pain syndrome of the right knee.

4.  Entitlement to an increased rating in excess of 20 percent disabling for patellofemoral pain syndrome of the left knee.

5.  Entitlement to an increased rating in excess of 10 percent disabling for lateral epicondylitis of the right elbow.

6.  Entitlement to an increased rating in excess of 10 percent disabling for paresthesia of the right lower lip due to cranial nerve damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) New York, New York. 

These matters were remanded by the Board in December 2011 and again in September 2015 to provide the Veteran with a hearing.  These matters have been returned to the Board for appellate consideration.  

In April 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned.  A transcript of that proceeding has been associated with the record. 

The issues of entitlement to service connection for low back disability and CTS, and entitlement to increased rating for bilateral knee disability and right elbow epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire period on appeal, the Veteran's right lower lip paresthesia manifested by symptomatology more nearly approximating that of a moderate incomplete paralysis of the fifth (trigeminal) cranial nerve.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent disabling for right lower lip paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.124a, Diagnostic Code 8299-8205 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

      Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the factual circumstances) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran is assigned a 10 percent disability rating for right lip paresthesia under 38 C.F.R. § 4.124a Diagnostic Code 8299-8205.  The Board notes that where, as here, an unlisted condition is encountered (e.g., right lip paresthesia) it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).  Diagnostic Code 8205 concerns paralysis of the cranial nerve and provides that a 10 percent rating is warranted where evidence shows a moderate incomplete paralysis, and 30 percent rating where evidence shows a severe incomplete paralysis.  A next-higher 50 percent rating is assigned where there is complete paralysis of the cranial nerve.  

Note (1) provides that evaluations are dependent upon the relative degree of sensory manifestations or motor loss.  The terms "moderate," and "severe" as used under Diagnostic Code 8205 are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.



	Factual Background

The Veteran asserts entitlement to a rating in excess of 10 percent disabling for right lip paresthesia.  

The relevant evidence of record consists of post-service VA medical treatment records, including a VA examination conducted in February 2007 and June 2010, and lay statements by the Veteran and other sources. 

Report of the February 2007 VA examination reflects a history of paresthesia over the right aspect of the Veteran's lower lip since removal of a wisdom tooth in service.  The Veteran indicated that "[the condition] has not gotten worse or better since [then]."  Physical examination revealed sensation to pain upon palpation over the right lower lip with decreased sensation on the inside of his cheek.  There is no noted weakness of the buccinators on the right.  Otherwise there is no facial asymmetry.  Motor examination was noted as 5/5, i.e., normal.  The examiner concluded that the Veteran "has some peripheral sensory and mild motor loss of the buccinators [] on the right side of the trigeminal nerve."  

Report of the June 2010 VA examination reflects the Veteran's statements regarding functional impairment, which he described as "[having] to be careful when drinking hot beverages but otherwise there is no limitation."  The Veteran denied any "facial weakness, swallowing changes, tongue numbness, taste change, smell change, or neoplasm."  Physical examination revealed "diminish[ed] pinprick over a 1.5 x 1 cm area just below the right lower lip."  The Veteran reported he is "unable to discern sharp/dull in this area."  There was no jaw deviation with opening of the mouth.  The palate elevated symmetrically.  Motor strength of the facial muscles was noted as "normal."  

The examiner diagnosed the Veteran with "[n]europathy of right mental nerve branch, unchanged by [Veteran's] own report."  The examiner also noted "[t]here has been no worsening of this condition since its onset in 2002 as per the Veteran's report during today's examination."  

As indicated, in April 2017 the Veteran appeared with his representative for a hearing.  At that time, the Veteran reported, in pertinent part, experiencing numbness in his right lower lip ever since the removal of a wisdom tooth in service.  The Veteran indicated that the sensation in his lower lip never came back and that it's "just basically rubber."  He further reported that he has to be "careful" when drinking beverages.  The Veteran further indicated that his condition has remained unchanged, stating "it's not getting better, it's not getting worse, it's just numb . . . [i]t's more of a nuisance and annoying . . . it's not pain . . . it's just more . . . numb, so drinking coffee sucks."  

	Analysis

Upon review of the evidence of record, the Board finds that an increased disability rating in excess of 10 percent for the Veteran's service-connected right lower lip paresthesia is not warranted because the Veteran has not exhibited symptomatology more nearly approximating that of a severe incomplete paralysis.  

In making this finding, the Board accords significant probative weight to the VA examinations provided in February 2007 and June 2010.  The Board finds that the findings of the VA examiners to be the most probative evidence of record as to the nature and severity of the Veteran's disability.  The findings and diagnoses were provided based upon comprehensive review of the claims file, including the Veteran's lay statements.  As such, the examinations are persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

Here, the June 2010 VA examination reflects, in pertinent part, "diminish[ed] pinprick over a 1.5 x 1 cm area just below the right lower lip."  The Veteran denied any "facial weakness, swallowing changes, tongue numbness, taste change, smell change, or neoplasm."  There was no jaw deviation with opening of the mouth.  The palate elevated symmetrically.  Motor strength of the facial muscles was noted as "normal."  The Veteran described his functional impairment as "[having] to be careful when drinking hot beverages but otherwise there is no limitation."  Moreover, at the April 2017 hearing the Veteran that his disability has remained unchanged since its onset.  Specifically, he described it as "more of a nuisance and annoying."  He denied any pain as a result of paresthesia.  

The Board has also considered the Veteran's statements regarding numbness and its functional impact, such as difficulty drinking beverages.  The Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current severity of the Veteran's service-connected lower lip paresthesia is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Additionally, the Board has considered the applicability of other rating criteria for diseases of the cranial nerve.  However, there is no evidence to support a higher rating under those respective diagnostic codes. 

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation in excess of 10 percent disabling for his lower lip paresthesia.


ORDER

Entitlement to a disability rating in excess of 10 percent for a right lip paresthesia is denied.





REMAND

Regrettably, the Board finds that the claims on appeal must again be remanded to the AOJ to obtain an additional VA examination.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claims of entitlement to increased rating for bilateral knee and epicondylitis disabilities, respectively, the Board notes that the Veteran was last provided VA examinations in May 2010.  At his April 2017 hearing, the Veteran indicated his musculoskeletal conditions have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the evidence of worsening, in conjunction with the fact the previous examinations do not meet the criteria noted by the Court in Correia (elaborating on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59), the Board finds a remand is necessary to provide the Veteran with additional examinations.

Next, the Board turns to the Veteran's claimed low back disability.  The RO did not provide the Veteran with an examination with respect this claim.  Here, the Board notes that the Veteran has consistently reported experiencing back pain since an in-service boiler room fire aboard the U.S.S. Austin.  VA medical records dated in October 2006 indicate chronic low back pain for approximately "the past one and half years."  Treatment records dated in January 2007 reflect chronic lower back pain on the active problems list with an onset dated in May 2005.  In light of the foregoing, the Board finds that a medical examination is necessary to make a decision on the claim.  See McLendon, supra. 

Next, the Board turns to the Veteran's claimed CTS disability.  The RO did not provide the Veteran with an examination with respect this claim.  Here, the Board notes that the Veteran has consistently reported experiencing pain throughout his arm ever since he underwent a procedure in-service, which drained fluid out of his right elbow.  At his April 2017 hearing, when asked about his CTS, the Veteran echoed that he has experienced pain ever since the procedure in service.  The March 2004 separation examination also reflects the Veteran's complaints of elbow pain.  VA medical records dated in November 2006 bilateral hand numbness for approximately one and a half years.  Albeit, the elbow pain has often been attributed to the Veteran's diagnosed epicondylitis; however, given the overlapping symptoms, i.e., pain that may extend up the arm, it is at least possible that the pain the Veteran experienced in and since service was an early manifestation of the subsequently diagnosed CTS.  As such, the Board finds that further development is necessary to obtain an opinion commenting on the significance of the pain in and since service, and whether it indicates an early manifestation of the Veteran's CTS, and whether the symptoms associated with the Veteran's CTS can be adequately distinguished from his service-connected epicondylitis.

VA medical records dated in November 2006 reflect a diagnosis of CTS, bilaterally.  In light of the foregoing, the Board finds that a medical examination is necessary to make a decision on the claim.  See McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and current severity of the Veteran's service-connected bilateral knee disabilities.  In particular, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both joints in question.  If the examiner is unable to conduct any aspect of the required testing or concludes that it is not necessary, e.g., non-weight-bearing, the examiner should clearly explain why that is the case.  

The electronic claims file must be made accessible to the examiner for review. 

Following a review of the claims file and medical history, the VA examiner should:

Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted. 

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

2.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and current severity of the Veteran's service-connected right elbow epicondylitis.  

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner should:

Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted. 

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  To the extent possible, all losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

3.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed low back disability.  

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Does the Veteran have a low back disability?  If so, the examiner should identify the specific disorder and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to military service.

Any opinion should reflect consideration of the Veteran's statements regarding ongoing symptomatology since service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed median nerve disability, to include CTS.

The electronic claims file must be made accessible to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Does the Veteran have a median nerve disability, to include CTS?  If so, the examiner should identify the specific disorder and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is etiologically related to military service.

Any opinion should reflect consideration of the Veteran's lay statements regarding continuity of symptomatology since service; and should comment on the significance of pain and numbness and whether (i) it indicates an early manifestation of a current disability; and (ii) whether it can be distinguished from the Veteran's service-connected epicondylitis.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


